Citation Nr: 1603977	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  10-45 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for spondylolysis, fifth vertebra, lytic, isthmus type (previously claimed as lower back pain).

2.  Entitlement to service connection for spondylolysis, fifth vertebra, lytic, isthmus type.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected displaced fracture of nasal bone, status post septoplasty.

4.  Entitlement to service connection for allergic rhinitis, to include as secondary to service-connected displaced fracture of nasal bone, status post septoplasty.

5.  Entitlement to service connection for sinusitis, to include as secondary to service- connected displaced fracture of nasal bone, status post septoplasty.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1980 to March 1994. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2008, May 2009 and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In the January 2008 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for a lumbar spine disability.  Thereafter, in the May 2009 rating decision, the RO denied service connection for sleep apnea, sinusitis and rhinitis/allergies.  The July 2011 rating decision, in relevant part, denied service connection for PTSD.  

In August 2010, the appellant testified before a Decision Review Officer (DRO) at the RO on the issues of entitlement to service connection for sleep apnea, sinusitis and rhinitis/allergies.  Thereafter, in April 2015, he testified before the undersigned at a Board hearing.  Transcripts of the hearings have been reviewed and associated with the claims file.

The issues of entitlement to service connection for a lumbar spine disability and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2005 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for a lumbar spine disability; the appellant did not file a notice of disagreement and no new and material evidence was received within the appeal period.  Thus, the May 2005 rating decision is final.

2.  Evidence received since the May 2005 rating decision is neither cumulative nor redundant of the evidence of record at the time of the May 2005 rating decision and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for a lumbar spine disability.

3.  There is no objective showing or diagnosis of sinusitis at any time during the rating period on appeal.

4.  There is no objective showing or diagnosis of allergic rhinitis at any time during the rating period on appeal.

5.  There is no objective showing or diagnosis of sleep apnea at any time during the rating period on appeal.






CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

2.  The criteria for service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran received notification prior to the unfavorable agency decisions in letters dated in November 2007 and December 2008.  Specifically, the appellant was apprised of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All post-service private treatment records identified by the Veteran have also been obtained.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was afforded VA examinations in conjunction with the claims adjudicated herein.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The examinations are adequate for the purposes of the instant matters adjudicated herein, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provided an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the April 2015 Board hearing, the Veteran was made aware of the issues before the Board.  Further, the undersigned asked questions designed to elicit relevant testimony that would help substantiate the claims on appeal and sought to ensure that all relevant records were included in the claims file.  In light of these factors, the Board finds the duties imposed by Bryant were met.

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

I.  Petition to Reopen

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id. 

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold has been met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened.

Regardless of whether the RO has reopened the claim, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Factual Background 

At the outset, the Board notes that the Veteran's claim of service connection for a lumbar spine disability was initially denied by the RO in a September 1994 rating decision.  The evidence of record at the time of the rating decision consisted of service treatment records (STRs) and a June 1994 VA examination report that indicted that the Veteran did not have a lumbar spine disability.  The claim was denied because, although there was treatment for back pain during military service, there was no evidence of a chronic lumbar spine disability.  The Veteran filed a timely notice of disagreement and a timely substantive appeal.  In May 1997, the Board remanded the issue to provide the Veteran with an additional VA examination.  Thereafter, in a February 1998 VA examination report and addendum opinion, it was noted that the appellant had lumbar spondylosis, fifth vertebra, lytic, isthmus.  The examiner determined that the condition was developmental.  Subsequently, in an April 1998 rating decision, the RO continued the previous denial and determined that the diagnosed lumbar spine disability was considered a congenital or developmental defect, was unrelated to military service and was not subject to service connection.  The Board denied service connection for a lumbar spine condition in an August 1999 decision.  

In September 2004, the Veteran filed a claim of service connection for a lumbar spine disability.  In a May 2005 rating decision, the RO denied the claim.  The evidence of record at the time of the rating decision consisted of STRs, previous VA examination reports and VA treatment records dated in October 2002 which noted slight back tenderness.  The claim was denied because the evidence submitted in connection with claim did not constitute new and material evidence because it did not relate to an unestablished fact necessary to substantiate the claim

The Veteran was notified of this decision and of his procedural rights by a letter dated in May 2005.  He did not appeal the decision and no new and material evidence was received within a year of its issuance.  Thus, the May 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).

The evidence received since the May 2005 rating decision includes lay statements from the Veteran indicating that his lumbar spine condition is related to military service, VA treatment records and transcripts of the August 2010 DRO and April 2015 Board hearings.  Also of record is an October 2007 private medical opinion and an October 2014 VA examination report.  Notably, the private opinion and examination report indicate that the Veteran's lumbar spine disability is not a congenital defect.

Analysis

The Board finds that the October 2007 private medical opinion and the October 2014 examination report are new, as they were not part of the record at the time of the May 2005 rating decision.  The evidence is also material as it relates to an unestablished fact necessary to substantiate the claim.  In this regard, both the private medical opinion and the VA examination report indicate that the Veteran's lumbar spine disability is not a congenital defect.  Further, the private opinion suggested that the current lumbar spine disability may have been caused by the physical stress of training during military service.  Therefore, the evidence is new and material, and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)-(b).

In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Allergic Rhinitis and Sinusitis

The Veteran asserts that he has sinusitis and allergic rhinitis due to military service, to include secondary to service-connected displaced fracture of nasal bone, status post septoplasty.

Service treatment records dated in February 1989 demonstrate complaints of a runny nose with green nasal discharge.  The appellant was provided medication for sinus congestion and was advised to return if the condition persisted or worsened.  However, the records are negative for a diagnosis of allergic rhinitis or sinusitis.  Notably, in the February 1994 Report of Medical History, the appellant reported ear nose or throat trouble, but denied sinusitis.

In a July 2008 examination report for the Veteran's service connected fracture of nasal bone, the Veteran reported that he had sinus problems which occurred 7 times per year and lasted for 2 weeks.  On physical examination, the examiner noted that rhinitis was present and reported that it was believed to be allergic in origin because of the pale mucosa.  However, sinusitis was not detected.  The examiner determined that there were findings consistent with a diagnosis of allergic rhinitis; however, it was not related to the service-connected nasal condition.

The Veteran was afforded a VA examination in March 2009.  At the time of the examination the appellant reported that he had never been diagnosed with sinusitis but thought he had the condition.  He also denied any known allergies.  Subjective complaints included interference with breathing through the nose.  He denied any incapacitating episodes or sinus infections with fever, pain, purulent discharge or crusting.  Following physical examination, the examiner diagnosed vasomotor rhinitis.  In relevant part, the examiner determined that there was no clinical evidence of allergic rhinitis.

In an addendum opinion obtained in July 2014 the examiner determined that it was less likely as not that allergic rhinitis and sinusitis were aggravated beyond natural progression by the service-connected displaced fracture of nasal bone, status post septoplasty.  He opined that a displaced fracture of the nasal bone, status post septoplasty would not be expected to have any effect on the sinuses as they are anatomically separate from the septum and nasal bone.  With respect to allergic rhinitis, the examiner observed that a review of the appellant's medical record beginning in February 2001 revealed that the term "rhinitis" was listed 31 times in the Veteran's problems list with no other comments.  Only one note indicated a complaint regarding allergic rhinitis, dated in February 2006.  Specifically the note stated that the Veteran presented for a routine follow-up where he reported that he had some nights that that he was intolerant of the CPAP due to his allergic rhinitis.  In part, the Veteran was diagnosed with allergic rhinitis and prescribed nasal spray.  Subsequently, a record dated in April 2007 reported a worsening of allergy symptoms.  The examiner opined that the available clinical evidence indicated that the Veteran's allergic rhinitis was not being treated with prescription medication and was therefore not aggravated beyond its normal progression by the displaced fracture of the nasal bone, status post septoplasty.  

He further opined that allergic rhinitis was caused by a reaction to allergens in the environment.  UpToDate, in its review entitled "Clinical Manifestation, Pathophysiology, and Diagnosis of Chronic Rhinosinusitis" stated that rhinosinusitis is an "inflammatory disorder of the linings...of the nasal passages."  Sinusitis was an inflammation of the sinuses and was also defined as "inflammatory disorder of the paranasal sinuses."

During the April 2015 Board hearing, the appellant reported that he had issues with sinusitis during service, which was treated with antibiotics.  

In October 2015, a VHA opinion was obtained from an otolaryngologist.  The physician noted that the service treatment records from October 2008 to most recent starting with the Review of Systems Section captioned: "Have you ever had or have you now (EAR, NOSE and THROAT Troubles) or (Allergies)" the appellant checked the boxes indicating no symptoms or conditions pertaining to allergic rhinitis or sinusitis.  Also, for service treatment records during the same time period, the physical examination indicated no physical findings consistent with sinus disease or allergic rhinitis.  Further, based on the criteria set forth by current clinical practice guidelines, the Veteran did not meet the threshold diagnosis of allergic rhinitis or sinusitis.  Seasonal upper respiratory tract infections, which are more commonly related to spurious sinus disease, appear to be the Veteran's early diagnoses.  These were mostly viral in etiology and commonly self-limiting.  Therefore, the history and physical finding as depicted in the Veteran's service treatment records did not provided sufficient evidence to support a diagnosis of allergic rhinitis or sinusitis for any portion of the appeals period.  

The physician also determined that it was less likely than not that any allergic rhinitis or sinusitis found during the claims period was caused by the Veteran's service-connected displaced fracture of nasal bone, status post septoplasty.  He noted that the Veteran had a nasal trauma in May 1990.  A plain film x-ray demonstrated non-displaced fracture of nasal bones without nasal obstruction or deformity.  At the time of the injury, the Veteran was treated conservatively without attempts at 'open' or 'closed' reduction of his nasal fracture.  He observed that open reductions denote a surgical approach requiring incisions for exposure and repair of any deformity.  The mere fact that this was not required spoke to the presence of a limited, nondisplaced fracture of the nasal bones.  The physician reported that the nasal bones are the most frequently fractured bones of the face during facial trauma, and more often than not, require no interventions without any resultant short or long term bad outcomes.  Further, the literature did not support a cause and effect relationship between facial trauma and allergic rhinitis, which was is an immunologically based disease entity.  Nasal fractures in theory could result in blockage of the natural drainage ostia of the paranasal sinuses, especially the maxillary sinuses.  This however, requires a grossly deformed nasal fracture with bony displacements towards, and impinging one, the natural draining ports (ostia).  This effectively blocks the opening to the sinuses preventing drainage and ventilation.  He noted that this type of deformity was not described anywhere in the Veteran's service treatment records.  Of note, the Veteran had a routine septoplasty in 2008.  The physical examination did not unearth findings of gross deformities, the kind that would obstruct a sinus opening (ostium).  This essentially would have been noted and highlighted.  Septoplasty would have also corrected any gross deformities that had potential to block sinuses.

The physician further opined that there was no supporting evidence from the service treatment records that the Veteran carried a diagnosis of allergic rhinitis or sinusitis.  Thus, it was definitely not likely that the Veteran's service-connected fracture of nasal bone contributed to allergic rhinitis or sinusitis.  In theory, a grossly deformed fracture of the nose with compromised airflow could exacerbate allergic rhinitis symptoms.  However, the records do not support the presence of either finding and must reasonably be ruled out as a cause of disability.  He noted that it was his professional opinion that no nexus between the claimed in-service disease and the Veteran's previous injury existed.  Therefore, with respect to the present disability, the baseline assessment was zero.

Finally, the examiner noted that allergic rhinitis and sinusitis were two of the most common disease entitles in the general population.  He reported that allergic rhinitis affected 1 in every 6 Americans and is the most commonly diagnosed chronic disease in children.  A significant proportion of children will carry this diagnosis into their adulthood.  For sinusitis, 1 in 8 adults in the United States will be diagnosed with the disease, resulting in over 30 million diagnoses. (American Academy of Otolaryngology, Clinical Practice Guidelines, 2015).  Thus, it was the physician's professional opinion that it was unlikely that the conditions of allergic rhinitis and/or sinusitis were specifically related to the appellant's military service given the ubiquity of the disease entities.  Further, there was a less than 10 percent probability the Veteran's complaints were proximally related to his military service.

Analysis

Based on a review of the evidence, the Board finds that the criteria for service connection for allergic rhinitis and sinusitis have not been met.  In this regard, the weight of the evidence does not show that allergic rhinitis and/or sinusitis have been present for any portion of rating period on appeal.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.  The Board observes that the Veteran has reported that the conditions are related to his in-service nose injury and that he has suffered from symptoms associated with the conditions since service.  While the Board finds the appellant competent to report observable symptoms, the medical evidence does not demonstrate that he has a current diagnosis of allergic rhinitis or sinusitis.  Specifically, the March 2009 VA examiner diagnosed vasomotor rhinitis.  Additionally, the physician who provided the October 2015 VHA opinion determined that the treatment history did not provide sufficient evidence to support diagnoses of allergic rhinitis or sinusitis for any portion of the appeals period.  Absent a showing of a current disability, service connection cannot be granted.  Brammer, supra; see also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, the criteria for establishing service connection for allergic rhinitis and sinusitis have not been met.  38 C.F.R. § 3.303.

In sum, the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims of service connection for sinusitis and allergic rhinitis must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Sleep Apnea

The Veteran asserts that his sleep apnea is related to military service, to include as secondary to his service-connected displaced fracture of nasal bone, status post septoplasty.

Results from an October 2004 VA night sleep evaluation indicated that although the Veteran did not display clinically significant obstructive sleep apnea, he did have underlying airway resistance syndrome, as evidenced by increased arousals with extremely loud snoring and symptoms of daytime sleepiness.

A January 2009 private medical opinion has been associated with the claims file.  The physician noted that the appellant sustained a nasal fracture secondary to trauma in 1990 that resulted in a deviated nasal septum.  The private physician reported that a deviated septum had been documented as a common cause of nasal airflow obstruction and could absolutely contribute to obstructive sleep apnea.  He determined that that the deviated septum was a contributing factor to the Veteran's sleep apnea.  However, the physician did not provide a rationale to support his opinion. 

As noted, the Veteran was afforded a VA examination in March 2009, at which time the examiner diagnosed vasomotor rhinitis.  The examiner noted that the Veteran had been diagnosed with sleep apnea and was currently using a CPAP machine.  However, he determined that the nasal obstruction had nothing to do with the sleep apnea since the sleep apnea is an obstruction of the pharynx and not of the nose.  Therefore, any nasal difficulty or sinusitis is unrelated to the sleep apnea.

In the July 2014 addendum opinion, the examiner also determined that it was less likely than not that sleep apnea was aggravated beyond its natural progression by the service-connected displaced fracture of nasal bone, status post septoplasty.  He noted that he Veteran had a presumptive diagnosis of obstructive sleep apnea in April 2004.  However, a sleep study conducted in October 2004 reported that although the Veteran did not display clinically significant obstructive sleep apnea, he may have underlying resistance syndrome as evidenced by the increased arousal with extremely loud snoring and symptoms of daytime sleepiness.  Apnea/Hypopnea Index was 4 events per hour.  He noted that the UpToDate review of "Clinical Presentation and Diagnosis of Obstructive Sleep Apnea in Adults", last updated in May 2014, stated "there are five or more predominantly obstructive respiratory events (obstructive and mixed apnea, hypopneas, or RERAs) per hour of sleep (for polysomnography)."  The examiner opined that since the diagnosis of sleep apnea required an apnea/hypopnea index greater than 5 events per hour, the Veteran did not have a medical diagnosis of obstructive sleep apnea.

Analysis

Based on a review of the evidence, the Board finds that the criteria for service connection for sleep apnea have not been met.  In this regard, the more probative evidence of record does not demonstrate that the Veteran has a diagnosis of sleep apnea.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.  The Board acknowledges that the January 2009 private physician and the March 2009 VA examiner reported a diagnosis of sleep apnea.  However, results from the October 2004 VA night sleep evaluation indicated that the appellant did not display clinically significant obstructive sleep apnea.  Moreover, in the July 2014 addendum VA opinion, the examiner determined that the Veteran did not meet the criteria for obstructive sleep apnea.  The July 2014 addendum opinion was supported by a detailed rationale and specifically discussed why the evidence did not support a diagnosis of chronic obstructive pulmonary disease.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  As such, the July 2014 is assigned more probative weight than the January 2009 private and the March 2009 VA examiner's opinion.  The Board observes that the Veteran has reported that sleep apnea is related to his in-service nose injury.  While the he is competent to report observable symptoms, the medical evidence does not demonstrate that he has a current diagnosis of sleep apnea.  Absent a showing of a current disability, service connection cannot be granted.  Brammer, supra; see also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, the criteria for establishing service connection for allergic rhinitis and sinusitis have not been met.  38 C.F.R. § 3.303.

In sum, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for sleep apnea must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for a lumbar spine disability is granted.

Entitlement to service connection for sinusitis is denied.  

Entitlement to service connection for allergic rhinitis is denied

Entitlement to service connection for sleep apnea is denied.


REMAND

Lumbar Spine

The Veteran asserts that his lumbar spine disability his lumbar spine disability had its onset during military service.  

Service treatment records note complaints of and treatment for back pain during service.  Specifically, records in July 1984 and August 1984 demonstrate complaints of low back pain.  Additionally, a record dated in June 1986 indicates complaints of lower back pain.  At that time, a back abrasion was noted in the lumbar area that was tender, but range of motion was determined to be good.  Mild lumbar spine tenderness and spasm and an abrasion in the lumbar area of the back were also noted in the June 1986 periodic examination.  The assessment was soft tissue trauma.  In the February 1994 Report of Medical History provided prior to separation from military service, the Veteran reported recurrent back pain.  

In a June 1994 VA orthopedic examination the Veteran reported low back pain, which first started in 1983 while lifting heavy objects.  He reported chronic intermittent back pain since that time.  However a radiographic report of the lumbar spine revealed no abnormalities.  

Also of record is a February 1998 VA examination report noting a diagnosis of lumbar spondylolysis, fifth vertebra, and lytic isthmus.  The examiner opined that the lumbar spine condition was a developmental problem that began during his growth years, but did not become symptomatic until the stresses of military service and the natural progression of the condition.  He determined that the appellant's symptoms began while serving on active duty.    

In a private medial report dated in October 2007, the physician noted that the Veteran had been diagnosed with spondylosis, lytic isthmus which was attributed to a congenital problem.  The physician observed that the cause of spondylosis had never been fully established.  The examiner reported that according to researchers in sports medicine, spondylosis had never been noted in newborns and was not believed to be genetic.  The most likely cause was repetitive injury or trauma to the pars interarticularis.  While it usually occurred in adolescence, the appellant's symptoms developing during military service.  The physician determined that the stresses of physical training could have been the cause of the Veteran's spondylolysis.

The Veteran was afforded a VA examination in October 2014.  The examiner noted a diagnosis of degenerative grade I lumbar spondylolisthesis and degenerative L5 spondylolysis.  He noted that several excellent studies had been done over the last 2 decades regarding the association of lumbar spondylolysis with low back pain.  He opined that any demonstration of an association was controversial at best.  Further, the vast majority of the studies demonstrated that there was no association of low back pain to the presence of lumbar spondylosis.  He noted that the studies, however, did demonstrate that the vast majority of lumbar spondylolysis was a naturally occurring degenerative process in approximately 3 to 6 percent of the American population.  The examiner further noted that there was a common misconception amongst many physicians that the majority of cases of spondylolisthesis were due to a congenital defect, however, it had been generally disproved by radiographic studies of newborns.  Additionally, multiple studies demonstrated that spondylolysis was generally considered to result from mechanical stress caused by repetitive process.  

The examiner determined that, in light of the foregoing, the appellant's present condition occurred as a chronic process from "wear and tear" and was also part of the normal aging process of the spine.  Further, there was no record of a significant lumbar spine injury and no objective evidence of a chronic recurrent back problem or residual lumbar spine pathology documented in the appellant's service treatment records.  Thus, the claimed lumbar spine conditions were less likely than not incurred in, caused by or aggravated by the claimed in-service injuries.  

The examiner further determined that there was no objective evidence to support the claim that the L5 spondylolysis was due to a congenital defect and it was less likely than not that the condition was aggravated or exacerbated by the claimed in-service injuries.  

The Board finds that an addendum VA opinion should be provided on remand.  In this regard, the October 2014 examiner's opinion was based in part on the absence of a significant lumbar spine injury or objective evidence of a chronic recurrent back problem or residual lumbar spine pathology documented in the appellant's service treatment records.  The examiner did acknowledge conservative treatment for a back strain in service, but he did not similarly acknowledge the continuing subjective complaints, such as noted in the February 1994 report of medical history.  The Board finds that an opinion that adequately discusses the in-service complaints and findings of back pain and the current lumbar spine disability should be obtained on remand.

The Board acknowledges the October 2007 private medical opinion of record indicating that symptoms of the Veteran's lumbar spine condition developed during military service and further determined that the stress of physical training could have been the cause of his spondylosis and spondylolysis.  However, the stated conclusion was couched in equivocal language and in any case there was no supporting rationale provided.  See Nieves-Rodriguez, 22 Vet. App. at 301.  Further, a medical opinion framed in terms such as "could" is not sufficient to provide a basis to resolve a service connection claim.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  As such, the private opinion is not sufficient to determine the claim of service connection for a lumbar spine condition.  

PTSD

With regard to the issue of service connection for PTSD, the appellant contends that he experienced three in-service stressors.  First, the appellant contends that he witnessed an American diver drown while stationed in Sinai, Egypt.  See January 2011 Statement in Support of Claim for PTSD.  In support of this stressor, he provided a July 2011 statement from an army nurse practitioner who rendered aid to the civilian.  The nurse practitioner indicated that the Veteran was distraught and upset during and after the incident.  

Regarding the second claimed stressor, in a statement received in January 2011, the Veteran reported that while stationed in Egypt, he was assigned to Operation Post 39 (landmines).  He stated his observation post was surrounded by mines and during his patrol, he would encounter mines that were half buried in the sand.  The appellant stated that he was fearful of stepping on an active mine and possibly being killed.  

Finally, during April 2015 Board hearing, the appellant reported that he attempted to render aid to a woman who was in a car accident; however she died before help was administered.  See Transcript at 19-20. 

In a June 2011 Formal Finding on the Unavailability of Service Personnel Records, it was determined that the Veteran's service personnel records were unavailable.

The Board observes that the Veteran's PTSD stressors could not be verified.  However, the appellant's general fear of stepping on an active mine and possibly being killed is accepted as fear of hostile activity under the relaxed standard of 38 C.F.R. § 3.304(f)(3).  

The Board notes that the Veteran has not been afforded a VA examination in conjunction with his claim of service connection for PTSD.  In light of the forgoing, the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed PTSD, to include consideration of 38 C.F.R. § 3.304(f)(3) (2015).

Accordingly, the case is REMANDED for the following action:

1.  An addendum opinion should be obtained, preferably by an examiner who has not previously examined the Veteran or provided an opinion, to determine the etiology of the Veteran's lumbar spine disability.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner is to identify all lumbar spine disabilities.  Thereafter, the examiner should provide an opinion for the following:

a.  State whether any diagnosed lumbar spine disability is a congenital defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating. VAOPGCPREC 82-90 (1990). 

b.  For any diagnosed lumbar spine disability that is a congenital defect is it at least as likely as not (50 percent or greater probability) that there was a superimposed injury or disease in service that resulted in additional back disability? 

c.  If any lumbar spine disability is a congenital disease, then state whether it is clear and unmistakable that the condition preexisted the Veteran's military service.

If so, is it clear and unmistakable that the preexisting lumbar spine disease WAS NOT aggravated (i.e., permanently worsened) during the Veteran's military.

d.  For any lumbar spine disability that is not a congenital defect or disease, is it at least as likely as not (50 percent probability or more) that the lumber spine disability had its onset during Veteran's period of active military service or is otherwise related to such service?

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

The examiner must discuss the in-service complaints of back pain and the diagnosis of lumbar spine tenderness and abrasion noted in the treatment record and what, if any, relationship it has to any current lumbar spine disability.  

2.  Schedule the Veteran for a VA examination to determine the etiology of any psychiatric disorder, to include PTSD.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner must identify each psychiatric disability found on examination, to include PTSD.  

Thereafter, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder is etiologically related to the Veteran's period of service.

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based, to include where the stressor is related to a fear of hostile miliary or terrorist activity.

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

3.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


